J. JONES,
concurs in part; dissents in part.
I concur with the majority opinion in affirming Brian Daniel’s and Undra Holmes’ convictions. However, I respectfully dissent on the issue of excessive sentencing. I find that in accordance with State v. Dorthey 623 So.2d 1276, (La.1993), that, “the Louisiana Constitution, Article I, Section 20, gives the courts, in the exercise of their judicial power, a basis for determining that sentences, whether fine, imprisonment or otherwise, though not cruel or unusual, are too severe as punishment for certain conduct and thus unconstitutional. It is a basis for extending the court’s control over the entire sentencing process”, citing State v. Sepulvado, 367 So.2d 762 at 766 (La.1979). The district court does not indicate whether it considered sentences other than the mandatory minimum. Thus, for me, I would remand this case to the district court to consider other sentences, or to indicate why the mandatory minimum is not unconstitutional.